Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 14, 1991, which denied plaintiffs motion for an order reopening the maintenance and support hearing before the Special Referee and for a direction that defendant submit to a physical examination, unanimously modified, on the law and the facts and in the exercise of discretion, only to the extent of reopening the record before the Special Referee to permit plaintiff to subpoena the records of the twelve bank accounts listed in her moving papers and, as so modified, otherwise affirmed, without costs.
Although this action for divorce has been pending since 1988, the IAS Court found that the four year delay was caused in large part by the defendant’s frequent change of attorneys. Under the circumstances, particularly in light of plaintiffs allegation that her prior attorney refused her request to subpoena the bank accounts, the whereabouts of which plaintiff claims she has only recently discovered, the court should have reopened the record before the Special Referee to the limited extent now granted in order to permit full disclosure of defendant’s finances.
*320Otherwise, we find, the court’s denial of plaintiff’s request for a physical examination of defendant a proper exercise of its discretion and note that defendant was adjudged permanently disabled by the Workers’ Compensation Board. Concur —Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.